Citation Nr: 0306581	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  95-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the upper 
extremities as a result of surgical treatment by the 
Department of Veterans Affairs in October 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1996 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 1998 and March 2001, the Board remanded this case to 
the RO.  The case was most recently returned to the Board in 
February 2003, and the veteran's representative presented 
written argument in March 2003.


FINDINGS OF FACT

1.  VA surgical treatment in October 1993 for squamous cell 
carcinoma of the right oropharynx resulted in additional 
disability of the veteran's upper extremities.

2.  Such additional disability of the upper extremities was a 
necessary consequence of the surgery.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the upper extremities is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a July 2001 letter, the RO notified the veteran that: if he 
believed that there were any additional relevant medical 
records, he should provide the name and address of the source 
of the information; it was his responsibility to identify any 
such records; and, if he identified such records, VA would 
make reasonable efforts to obtain them.  The veteran 
responded by stating that all relevant records were already 
associated with his claims file.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See VAOPGCPREC 40-97.  Therefore, as the veteran filed 
his claim prior to October 1, 1997, the amendments do not 
apply to his case.

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following considerations 
will govern: It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability  compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (2002).

38 C.F.R. § 3.358(c)(3) (2002) provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from the medical or surgical treatment administered.  
   

In the instant case, the record reveals that, in October 
1993, the veteran was diagnosed at a VA Medical Center with 
squamous cell carcinoma of the right lateral pharyngeal wall.  
On October 5, 1993, he consented in writing to surgical 
removal of part or all of his larynx, dissection of his neck 
on both sides, and reconstruction with part of his chest 
muscle, with a possible skin graft from a leg.  He then 
underwent tracheostomy, extended supraglottic laryngectomy 
with right radical neck dissection, left modified radical 
neck dissection, right pharyngotomy, dermal graft, and 
pectoralis major flap reconstruction.

The October 1993 operative report, prepared by the VA 
surgeon, contained the following statements: 

The mid portion of the sternocleidomastoid was divided 
overlying cranial nerve XI.  Upon tracing it superiorly 
and medially, it became obvious that the spinal 
accessory nerve went straight into a large upper 
posterior triangle mass, and it was felt that it would 
not be able to be saved; therefore, it was transected 
in the lower part of the neck.  Working lateral to the 
right sternocleidomastoid, dissection was carried 
deeply until the phrenic nerve and the anterior scalene 
was identified....the sternocleidomastoid and lower 
posterior triangle was dissected superiorly and 
medially.  Upon dissecting this, the branches of the 
cervical plexus were visible.  These were transected 
and reflected deeply allowing the neck dissection to be 
dissected off its superficial aspect.  Again, we 
returned superiorly on the right, and the upper jugular 
vein was identified.  Posterior belly of the digrastic 
had to be removed in order to get around the upper 
posterior triangle lymph node mass.  However, it should 
be noted that cranial nerve XII was identified and 
preserved.

The summary of the veteran's VA hospitalization in October 
1993 during which the surgery was performed stated that the 
veteran underwent "tracheotomy followed by a right radical 
neck dissection and a left modified radical neck dissection 
with sparing only of the 11th cranial nerve, extended 
supraglottic laryngectomy and right pharyngectomy with 
excision of his tumor, a dermal graft placed over the 
vasculature in the left neck, and pectoralis major flap 
reconstruction of the oropharyngeal defect on the right 
side."  The Board notes that, from a reading of the 
surgeon's operative report, it appears that the 12th cranial 
nerve rather than the 11th cranial nerve was spared during 
the surgical procedure in October 1993.

The veteran has stated that, following the surgery in October 
1993, he experienced a loss of function of his upper 
extremities and became unable to raise his arms above his 
head.  He alleged that he sustained disability of his upper 
extremities, including his shoulders, as a result of the VA 
surgery.

In April 1998, a VA physician reported that: the veteran was 
being followed in a Otolaryngology - Head and Neck Surgery 
Clinic; as a result of the neck dissection during surgery in 
October 1993, his 11th cranial nerve needed to be sacrificed 
on his left side which resulted in permanent residual 
weakness and a mobility problem with the left shoulder, as 
the 11th cranial nerve innervates muscular movement of that 
area; and this disability was a direct result of the cancer 
therapy which he received at a VA hospital.

In the remand of March 1998, the Board requested that the 
veteran undergo an orthopedic examination to confirm that he 
sustained additional disability of the upper extremities as a 
result of VA surgery in October 1993 and to obtain a medical 
opinion on the issue of whether any additional disability was 
a necessary consequence of the VA surgical treatment.  The 
examination was held in October 1998.  The examiner diagnosed 
weakness of the shoulder girdle, bilaterally, secondary to 
extensive cancer surgery for the neck.  He reported that the 
veteran had upper extremity disabilities as a result of the 
VA surgery in October 1993.  With regard to the question of 
whether such additional disability was a necessary 
consequence of the surgery, the examiner stated, "I believe 
that certainly to cure his cancer the surgery that had to be 
done for tumor work requires taking out vital structures and 
this appears to [be] what was done to [the veteran].  Also, 
the radiation treatment is known to cause neuritis and 
weakness in muscles as well as fibrosis.  I believe that is 
the case that happened in this particular situation."

Upon consideration of the relevant evidence, the Board notes 
that a treating VA physician and an examining VA physician 
both found in 1998 that the veteran sustained additional 
disability of the left upper extremity as a result of the VA 
surgery in October 1993 and, in addition, the examining 
physician found that he also sustained additional disability 
of the right upper extremity.  The Board, therefore, finds 
that the veteran suffered additional disability of his upper 
extremities as a result of VA treatment.  However, the 
surgeon's October 1993 operative report indicated that the 
11th cranial nerve was severed or at least damaged 
deliberately, because such action was necessary as part of 
the excision of a malignant tumor, and the treating VA 
physician reported in April 1998 that the 11th cranial nerve 
needed to be sacrificed during the surgery.  Based on these 
reports and findings, the Board concludes that any disability 
resulting from what was done by the surgeon to the 11th 
cranial nerve was a necessary consequence of the October 1993 
surgery.  This conclusion is supported by the opinion of the 
VA orthopedic specialist who reviewed the veteran's records 
and evaluated him in October 1998.  As noted above, he found 
that "vital structures" needed to be removed during the 
surgery to treat the veteran's cancer.  Both the treating and 
examining physicians thus found in 1998 that disability of 
the upper extremities attributable to the VA surgery was a 
result of the necessary severing of or damage to the 11th 
cranial nerve.  The Board accepts their findings, which are 
uncontroverted.  Compensation under 38 U.S.C.A. § 1151 is not 
payable when the additional disability was a necessary 
consequence of VA treatment.  See 38 C.F.R. § 3.358(c)(3) 
(2002).  Because the veteran's additional disability of the 
upper extremities was a necessary consequence of the VA 
treatment, his claim for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
   




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the upper 
extremities as a result of VA surgical treatment in October 
1993 is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

